Citation Nr: 0721840	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  96-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial compensable evaluation for a 
low back strain from February 27, 1993, to August 21, 1996.

2.  Entitlement to an evaluation in excess of 10 percent for 
a low back strain from August 21, 1996, pursuant to the 
rating criteria in effect prior to September 23, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for 
a low back strain from August 21, 1996, pursuant to the 
rating criteria in effect from September 23, 2002, through 
September 25, 2003.

4.  Entitlement to an evaluation in excess of 10 percent for 
a low back strain from August 21, 1996, pursuant to the 
rating criteria in effect from September 26, 2003.


(The issue of entitlement to service connection for headaches 
will be addressed in a separate decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1990 to February 
1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which awarded 
service connection for low back strain.  The disorder was 
assigned a noncompensable disability evaluation.  In August 
1996, the RO issued a decision which awarded a 10 percent 
disability evaluation for this disorder, effective from 
August 21, 1996.  In December 2004, the Board remanded the 
case for additional development.  In March 2007, he was 
issued a supplemental statement of the case (SSOC) which 
confirmed and continued the 10 percent evaluation assigned 
for the low back strain.

FINDINGS OF FACT

1.  The veteran's low back strain is manifested by complaints 
of low back pain and some reported pain on movement, with no 
related sensory involvement.

2.  There are no neurological deficits involving the sciatic 
nerve, and there is no muscle atrophy.

3.  Treatment by bed rest has not been prescribed by a 
physician.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
low back strain from February 27, 1993, through August 21, 
1996, have not been met.  38 U.S.C.A. §§ 1155 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5295 (1996).

2.  The criteria for an evaluation in excess of 10 percent 
for a low back strain from August 21, 1996, pursuant to the 
rating criteria in effect prior to September 23, 2002, have 
not been met.  38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 
5295 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for a low back strain from August 21, 1996, pursuant to the 
rating criteria in effect from September 23, 2002, through 
September 25, 2003 have not been met.  38 U.S.C.A. §§ 1155 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Diagnostic Code 5295 (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for a low back strain from August 21, 1996, pursuant to the 
rating criteria in effect from September 26, 2003, have not 
been met.  38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 
5295 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2001, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2001 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2007 SSOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the veteran was 
informed of the provisions of Dingess in March 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual background

The relevant evidence of record includes a VA examination 
performed in April 1993.  The veteran stated that he had 
suffered low back pain since basic training and on an 
occasional basis ever since his discharge.  He said that he 
could not ski, lift weights, or engage in strenuous 
athletics.  There were no neurological symptoms.  The 
examiner noted that his history was consistent with low back 
strain.  He was noted to have scoliosis which was 
contributing to his discomfort.  He had increased paraspinal 
muscular tone in the low lumbar regions.

The veteran was re-examined by VA in August 1995.  He stated 
that he had low back pain that radiated into the posterior 
aspects of the legs.  He commented that his low back  and leg 
pain was constantly present.  He also reported having 
decreased leg strength since 1991.  The objective examination 
referred to mild tenderness over the lumbosacral area, with 
moderate muscle spasms and with moderate pain at 15 degrees 
of forward flexion, at 5 degrees of extension, and at 10 
degrees of lateral flexion and rotation.  Elevation of the 
legs to 15 degrees with the veteran reclining caused pain.  
He also had impaired pin prick sensation on the left side of 
the body, including the left leg.  An X-ray of the back was 
negative.  

In September 1995, an anonymous letter was received by VA 
which indicated that the veteran had injured his low back in 
two different accidents.  He was noted to have gotten 
settlements for these injuries.

In August 1996, another VA examination of the veteran was 
performed.  Again, he complained of low back pain that 
radiated into the legs; he described this pain as constant.  
He had mild tenderness in the lumbosacral area, with moderate 
spasms.  He had pain at 10 degrees of forward flexion, at 5 
degrees of extension, and at 10 degrees of bilateral lateral 
flexion and rotation.  He had decreased pin prick sensation 
on the entire left side of his body.  The examiner stated 
that his symptoms were consistent with chronic lumbosacral 
strain.  No cause for the impaired motor function was 
determined.

VA examined the veteran again in December 2006.  He reported 
low back pain that radiated into the legs.  He also said his 
right lower extremity felt "sleepy."  He indicated that his 
low back pain was sharp in nature and increasing.  He said 
that the pain was generally a 5-7 out of 10 and would 
sometimes be 10 out of 10 (with 10 being the worst).  He 
claimed that he has missed 10 days of work over the past six 
months because of his back.  He was able to walk 100 yards 
and his gait was steady.  He could lift and carry 50 pounds, 
but not repetitively.  The objective examination noted that 
his back was straight and that he had good posture, but he 
was unable to heel walk.  Forward flexion was to 90 degrees; 
extension was to 30 degrees; bilateral lateral flexion was to 
30 degrees; and bilateral rotation was to 30 degrees.  He 
complained of increasing pain and tightness at the end arc of 
movement.  There was no objective evidence of painful 
movement, but there was localized tenderness in the lower 
lumbosacral area.  He had no postural abnormalities and no 
fixed deformities.  The sensory examination was intact and 
the examiner noted that there was no evidence of 
radiculopathy in the lower extremities.  It was commented 
that repetitive movement would cause an additional 10 degrees 
of loss of forward flexion.  An MRI showed an annular bulge 
at L4-5 with mild foraminal narrowing, greater on the left.  
There was no evidence of any neural encroachment.  The 
examiner state that "[t]he physical examination and 
diagnostic study does not support the severity of disability 
suggested by the veteran's subjective complaints."

III.  Laws, regulations, and analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected chronic low back strain was 
rated as noncompensable from February 27, 1993, through 
August 21, 1996, and 10 percent from August 21, 1996, under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 
(2002 & 2003).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule which addresses spine disease, 
including intervertebral disc syndrome, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235-5243).  These changes became effective on 
September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114. 

The Board notes that the veteran was provided notice of the 
revised regulations in the November 2003 SSOC.  He also was 
provided with a copy of the new rating criteria in November 
2004 (as part of his VCAA notice).  Thus, the Board may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The Board has also assessed the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 0 percent from February 27, 1993, through 
August 21, 1996, and in excess of 10 percent from August 21, 
1996.  However, the record shows he was never diagnosed with 
fracture of his vertebra, nor does the medical evidence show 
he has ankylosis of any portion of his spine.  Therefore, 38 
C.F.R. § 4.71a, DCs 5285-5289 (1993 through 2002) are not for 
application.

38 C.F.R. § 4.71a, DC 5292, awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The veteran has demonstrated usually less 
than, and certainly not more than, slight limitation of 
motion.




Under DC 5295 (2002), lumbosacral strain disability is rated 
as 0 percent disabling with slight subjective symptoms only.  
A 10 percent evaluation requires characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position and is rated 40 percent 
disabling when severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

In this case, there is no indication that the veteran was 
entitled to more than a 0 percent evaluation between February 
27, 1993, and August 21, 1996, or in excess of 10 percent 
from August 21, 1996, under DC 5295.  Between February 1993 
and August 1996, he displayed no more than slight subjective 
symptoms, with no objective evidence of painful movement.  As 
of August 21, 1996, there were indications of moderate muscle 
spasm; however, there was no suggestion of unilateral loss of 
lateral spine motion in the standing position.  Thus, there 
is no indication that a 20 percent disability evaluation was 
justified.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 

There is no suggestion that the veteran is entitled to a 20 
percent evaluation for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the previous 12 months resulting from intervertebral 
disc syndrome.  In fact, there is no objective evidence that 
the veteran even has IDS related to his service-connected low 
back strain.

Consideration must also be given to rating the orthopedic and 
neurologic manifestations, and the possibility of combining 
them under 38 C.F.R. § 4.25.  As noted above, neither DC 5292 
nor DC 5295 would afford the veteran a rating higher than 0 
percent from February 1993 through August 21, 1996, and/or in 
excess of 10 percent from August 21, 1996, based on 
orthopedic manifestations.  DCs 5285-5289 also do not apply, 
as explained above.   

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered, and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.




Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the schedular 
criteria, and, as noted above, he has not had bed rest 
prescribed by a physician. 

As to rating the orthopedic manifestations of the veteran's 
lumbar DDD under the general rating formula, an increase to 
20 percent at any time during the applicable time frame is 
not warranted because the veteran has not demonstrated 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As a 
consequence, a 20 percent evaluation is not warranted.


In addition, the Board has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  See DeLuca v. Brown, 
8 Vet. App. 202, 207-8 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the ratings 
assigned by the Board.  There is no indication that pain, due 
to disability of the spine, has caused functional loss 
greater than that contemplated by the 0 percent evaluation 
assigned from February 27, 1993, through August 21, 1996, and 
in excess of 10 percent from August 21, 1996; any additional 
functional impairment is not tantamount to, nor does it more 
nearly reflect, the criteria needed to warrant the next 
higher disability evaluation for the spine.  38 C.F.R. § 
4.40, 4.45; DeLuca v. Brown, supra. In fact, the examiner had 
stated in December 2006 that the veteran's subjective 
complaints of pain were not supported by the physical 
examination and the diagnostic studies.

Finally, we note that, under 38 C.F.R. § 3.321(b)(1), ratings 
are to be based as far as practicable upon the average 
impairment of earning capacity.  However, in those 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case represents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 


Although the veteran reported that he had lost 10 days from 
work over the previous six months, this was not documented in 
the claims folder, and is not significant enough to 
constitute marked interference with employment.  There is 
also no indication in the record that his low back disability 
has required frequent periods of hospitalization for its 
treatment.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.


ORDER

Entitlement to an initial compensable evaluation for a low 
back strain from February 27, 1993, to August 21, 1996, is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
low back strain from August 21, 1996, pursuant to the rating 
criteria in effect prior to September 23, 2002, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
low back strain from August 21, 1996, pursuant to the rating 
criteria in effect from September 23, 2002, through September 
25, 2003, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
low back strain from August 21, 1996, pursuant to the rating 
criteria in effect from September 26, 2003, is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


